Citation Nr: 0201863	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia is manifested by 
minimal functional impairment consistent with the equivalent 
of pain on extreme motion.

2.  The veteran's left knee chondromalacia is manifested by 
minimal functional impairment consistent with the equivalent 
of pain on extreme motion.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5261 
(2001).

2.  Chondromalacia of the left knee is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260-5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim and redefine the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The veteran was also afforded VA 
examinations during the course of his appeal.  Moreover, the 
RO sent a September 2001 development letter to the veteran 
informing him of the new duties under the VCAA.  Furthermore, 
in a statement in support of claim received in November 2001, 
the veteran indicated that he had no additional evidence to 
furnish.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

In an October 1985 rating determination, the RO granted 
service connection for chondromalacia of the right and left 
knees and assigned 10 percent and noncompensable disability 
evaluations, respectively.  

In an August 1986 rating determination, the RO continued the 
10 percent disability for the chondromalacia of the right 
knee and increased the veteran's disability for 
chondromalacia of the left knee from noncompensable to 10 
percent disabling.  

In a March 1995 VA outpatient treatment consultation report, 
the veteran was noted to have had bilateral knee pain since 
service.  Physical examination revealed mild patellofemoral 
crepitus and tenderness on patellofemoral compression.  There 
was no effusion and full range of motion.  X-rays showed some 
early osteophytic changes of the left patella.  

In May 1996, the veteran requested that his claim be reopened 
and reevaluated.  He stated that his knees were giving him a 
lot of problems.  In his April 1997 notice of disagreement, 
the veteran reported that his knees had gotten worse in the 
past year and had swollen up.  He indicated that his knee was 
numb on the right side and stated that if he put weight down 
on his right knee, there was a sharp pain that would run 
through it.  

In his May 1997 substantive appeal, the veteran reported that 
he had a lot of pain in his knees and numbness in the right 
knee.  He submitted a copy of a September 1995 outpatient 
treatment record from his private .  

In the September 1995 treatment record, it was noted that the 
veteran had an increasing history of left knee pain.  He 
noted that when the veteran twisted his knee a certain way 
there would be some catching in the lateral aspect of the 
knee.  He did not have any locking of the knee.  The veteran 
did have a little numbness in the lateral aspect of the knee, 
which was probably contusional.  Otherwise, range of motion 
was good and there was no instability.  

At the time of a February 1999 VA examination, the veteran 
reported that he started having bilateral knee pain 
inservice.  The veteran stated that currently his knees were 
very painful and that they would swell.  He reported taking 
NSAIDS which helped improve his knee pain.  He indicated that 
he wore knee braces as his knees would give out, especially 
the right knee.  He noted that cold and humid weather 
aggravated his knee pain.  He stated that he had recently 
been climbing stairs and that his left knee had given out on 
him.  He stated that he could not stand for more than 20 or 
30 minutes due to the knee pain.  He also reported that he 
could not walk more than one-half mile.  He further indicated 
that he could not dance or play tennis anymore.  He was not 
able to squat as a result of the left knee pain and he 
reported having difficulty standing up.  He stated that he 
was able to walk one flight of steps at a slow pace holding 
onto the rail and that he had to rest every 4 or 5 steps.  He 
no longer ran or jumped.  He experienced very little swelling 
of the knees.  He reporting doing passive range of motion 
exercises at home to keep his thigh muscles strong.  

Physical examination of the knees showed no objective 
abnormality, either on the anterior or posterior aspect.  
There was crepitation of both patella on extension and 
flexion, more so on the right.  There was no evidence of 
effusion and the skin was not hot to touch.  Both knees 
extended fully to 0 although flexion was limited to around 
110 degrees.  The veteran complained of pain on the patella 
when he tried to flex his knees.  There was no evidence of 
muscle atrophy in the thighs or the lower legs.  X-rays of 
the knees were normal.  A diagnosis of chondromalacia of the 
knees, bilaterally, was rendered.

In September 2001, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his condition had progressively worsened.  He 
described the pain in both knees as constant, sharp, and 
nonradiating.  He rated the pain as 8/10.  The pain was 
exacerbated by prolonged standing, walking, climbing, and 
cold or humid weather.  It was partially alleviated by taking 
Tylenol two to three times per week.  The pain was 
accompanied by weakness, instability, and giving way of the 
knees.  The veteran indicated that he had fallen four times 
in the past year secondary to his knees giving way.  He 
reported having stiffness, swelling, and heat in his left 
knee.  He wore bilateral knee braces for support.  

He noted that his knees affected his occupation as a 
communications assistant for the border patrol as they would 
become stiff when sitting at his desk.  He indicated that he 
had to leave his duty area to stretch his legs.  He also 
reported that he was no longer able to play tennis or bowl.  
He further stated that he could not stand for more than 20 
minutes at a time.  He reported that he could not walk a mile 
without experiencing pain.  He also noted that he was unable 
to climb stairs or run.  

Examination of the right knee revealed no evidence of edema, 
effusion, instability, weakness, redness, heat or abnormal 
movement of the right knee.  There was no deformity of the 
joint.  There was tenderness to palpation on the medial and 
lateral aspects of the patella.  Active range of motion was 
to 75 degrees flexion and -5 degrees extension.  Passive 
range of motion was flexion to 100 degrees and extension to 0 
degrees.  There was pain at 70 degrees of flexion and at -5 
degrees on extension.  Pain was visibly manifested on motion 
of the right knee.  There was 2+ crepitus.  On acute flare-
ups there was probably 10 percent less range of motion, but 
exact degrees could not be given.  There was no collateral 
ligament laxity and McMurray and Lachman's signs were 
negative.  There was no weight-bearing abnormality involving 
the right knee.  

Examination of the left knee revealed no evidence of edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement.  There was no deformity of the joint.  There was 
tenderness to palpation on the medial and lateral aspects of 
the patella.

Active range of motion was flexion to 65 degrees and 
extension to -5 degrees.  Passive range of motion was flexion 
to 85 degrees and extension to 0 degrees.  There was pain at 
60 degrees on flexion and at -5 degrees on extension.  Pain 
was visibly manifested on motion of the left knee.  There was 
2+ crepitus.  On acute flare-ups there was probably 10 
percent less range of motion, but exact degrees could not be 
given.  There was no collateral ligament laxity noted.  
McMurray and Lachman signs were negative.  Anterior drawer 
sign was positive.  There was a weight bearing abnormality 
involving the left knee.  

An MRI of the right knee revealed marked increased signal in 
the lateral patellar facet and overlying chondral cartilage 
consistent with chondromalacia patella or ostochondral 
trauma.  The medial and lateral reticula appeared intact.  
The medial and lateral collateral ligaments and iliotibial 
band were also intact.  Bone marrow signal was otherwise 
unremarkable.  The quadriceps and patellar tendons were 
intact.  Increased signal was seen in the posterior horn of 
the lateral meniscus and medial meniscus but it did not 
extend to the meniscal surface and was most consistent with 
chondromalacia.  The cartilages of the medial and lateral 
compartment were well preserved.  

An MRI of the left knee revealed small joint effusion and a 
large osteochondral lesion of the lateral patellar facet.  
There was complete disruption of the cartilage measuring 
approximately 8 millimeters.  A small amount of subchondral 
bright signal was seen in the medial femoral condyle probably 
representing degenerative change.  The medial and lateral 
collateral ligaments and the iliotibial band were intact.  
The quadriceps and patellar tendons were intact.  The 
anterior and posterior cruciate ligaments appeared normal.  
Myxoid degeneration was seen in the posterior horn of both 
medial and lateral menisci.  The cartilages of the medial and 
lateral compartment were relatively well preserved.  

Diagnoses of chondromalacia patellae with decreased range of 
motion of the right knee and chondromalacia patellae with a 
large chondral defect of the lateral patellar facet with 
decreased range of motion of the left knee were rendered.  



Right Knee

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for chondromalacia of the 
right knee.  The Board notes that the veteran has reported 
having to wear knee braces at the time of both VA 
examinations.  He further indicated that his right knee would 
give out more than his left.  At the time of his September 
2001 VA examination, the veteran reported that he had fallen 
4 times within the past year as a result of his knee giving 
out.  He has also continuously reported having sharp constant 
pain in both knees.  However, at the time of the February 
1999 VA examination, the examiner found that there was no 
objective evidence of abnormality in either the anterior or 
posterior aspect of the knee.  There was also no evidence of 
muscle atrophy in either the thigh or the lower leg.  X-rays 
of the knees were noted to be normal.  Moreover, at the time 
of the September 2001 VA examination, there was no evidence 
of collateral ligament laxity and McMurray and Lachman's 
signs were negative.  There was also no weight-bearing 
abnormality involving the right knee. Furthermore, there was 
no evidence of edema, effusion, instability, weakness, 
redness, heat, or abnormal movement.  In addition, the MRI 
performed revealed that the medial and lateral reticula, the 
medial and lateral collateral ligaments, and iliotibial band 
were intact.  The cartilages of the medial and lateral 
compartment were also well preserved.  Therefore, to the 
extent that an evaluation is sought under Diagnostic Code 
5257, the Board finds that the medical evidence of no 
instability or subluxation is more probative than the 
veteran's unsupported statements of instability.  Similarly, 
his statements regarding an inability to climb stairs is less 
credible than the observation that there is no weight bearing 
abnormality.  We conclude that the veteran does not have 
instability or subluxation and there is no doubt to be 
resolved.

An evaluation in excess of 10 percent is also not warranted 
under either Diagnostic Code 5260 or 5261.  For an evaluation 
in excess of 10 percent under Diagnostic Code 5260 flexion 
must be limited to 30 degrees and extension must be limited 
to 15 degrees.  At the time of the February 1999 VA 
examination, the veteran was able to extend his right knee to 
zero degrees and flex his right knee to 110 degrees.  At the 
time of the September 2001 VA examination, the veteran had 
active range of motion of flexion to 75 degrees flexion and 
extension to -5 degrees, while passive range of motion was 
flexion to 100 degrees with extension to zero degrees.  
Moreover, the examiner specifically found that there was no 
more than a 10 percent loss of range of motion with acute 
flare-ups.  As such, an increased evaluation is not warranted 
under either Diagnostic Code 5260 or 5261.  

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  There was no evidence of any more 
than mild functional impairment.  Although there was pain, 
there was no indication that pain limited motion or function 
to a degree of more than 10 percent of the actual ranges of 
motion reported.  To the extent that the veteran has reported 
that the knee gives out, neither subluxation nor instability 
have been confirmed and the ligaments are without laxity.  
The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  

In sum, the veteran has periarticular pathology that results 
in some limitation of motion and functional impairment.  
However, neither the actual range of motion nor the 
functional limitation warrants an evaluation in excess of 10 
percent.  We note that the veteran, according to his own 
statements, retains the ability to stand and walk distances 
that approximate 1/2 to 1 mile in distance.  We accept that he 
has pain and that he may have to stretch at work, however, 
functional use of the knee is not significantly limited.  The 
complaint of numbness has not been attributed to the service-
connected disability and his complaint of functional 
impairment while climbing stairs is less probative than the 
medical findings.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Left Knee

As to the veteran's left knee chondromalacia, the 
preponderance of the evidence is against the claim.  The 
veteran has reported wearing knee braces to prevent his knees 
from giving out.  He has also noted having constant pain in 
his left knee.  He further reported not being able to squat 
as a result of the left knee pain and having difficulty 
standing up at the time of his February 1999 VA examination.  
Moreover, at the time of his September 2001 VA examination, 
the veteran noted having stiffness, swelling, and heat in his 
left knee.  Furthermore, physical examination revealed a 
positive anterior drawer sign and weight bearing abnormality 
involving the left knee.  

However, an evaluation in excess of 10 percent is not 
warranted.  At the time of the February 1999 VA examination, 
the examiner found that there was no objective evidence of 
abnormality in either the anterior or posterior aspect of the 
knee.  There was also no evidence of muscle atrophy in either 
the thigh or the lower leg.  X-rays of the knees were noted 
to be normal.  Moreover, at the time of the September 2001 VA 
examination, there was no evidence of collateral ligament 
laxity and McMurray and Lachman's signs were negative.  In 
addition, the MRI performed revealed that the medial and 
lateral collateral ligaments, and iliotibial band were 
intact.  The cartilages of the medial and lateral compartment 
were also well preserved.  

We conclude that the medical evidence demonstrating that the 
veteran does not have instability or subluxation is more 
probative than the veteran's assertion that he does have 
instability.  Therefore, a separate evaluation on the basis 
of instability or subluxation is not warranted.

Similarly, an evaluation in excess of 10 percent is not 
warranted under either Diagnostic Code 5260 or 5261.  For an 
evaluation in excess of 10 percent under Diagnostic Code 5260 
flexion must be limited to 30 degrees.  Diagnostic Code 5261 
provides 20 percent rating where extension is limited to 15 
degrees.  At the time of his February 1999 VA examination, 
the veteran was able to extend his left knee to zero degrees 
and flex his left knee to 110 degrees.  At the time of the 
September 2001 VA examination, the veteran had active range 
of motion of flexion to 65 degrees and extension to -5 
degrees, while passive range of motion was to 85 degrees with 
extension to zero degrees.  Pain was found at 60 degrees of 
flexion and -5 degrees extension.  Moreover, there was no 
more than a 10 percent loss of range of motion with acute 
flare-ups.  As such, an increased evaluation is not warranted 
under either Diagnostic Code 5260 or 5261.  Even when we 
accept the examiner's statement that functional impairment 
was reduced by 10 percent during flair-ups, the veteran's 
actual range of motion and the functional use remained better 
than 30 degrees of flexion or 15 degrees of extension.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
more than 10 percent of the actual ranges of motion reported.  
We also note that the examiner identified a weight bearing 
abnormality, but then estimated the veteran's total 
functional impairment in terms of degrees.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  We conclude that the veteran's function 
impairment is better than the functional equivalent of 30 
degrees of flexion or 15 degrees of extension.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  It is 
further provided in subsection (c) that in cases in which 
application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities, which in 
this case are his service-connected right and left knee 
chondromalacia.  It has not been shown that the veteran has 
been recently hospitalized for either of these disorders.  
Although the veteran has reported that his service-connected 
knee conditions interfere with his employment, he still 
maintains full-time employment.  Moreover, it does not appear 
that the veteran has taken excessive leave as a result of his 
service-connected knee conditions.  

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.  An evaluation in excess of 10 
percent for chondromalacia of the left knee is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

